FERGUSON, Judge
(concurring).
I agree that no abuse of discretion is shown in the court’s equitable distribution of marital property and its award of past due child support, division of obligations and denial of attorney’s fees. On authority of Grapin v. Grapin, 450 So.2d 853 (Fla.1984), the court also correctly held that a divorced noncustodial parent has no duty to contribute to college education costs for a child who has reached the age of eighteen. *991For reasons discussed at length in Zakarin v. Zakarin, 565 So.2d 790 (Fla. 3d DCA 1990), it is my view that the supreme court should revisit Grapin and bring this State in line with the growing weight of authority-